Exhibit 10.502

 

PURCHASE AGREEMENT

 

(101 McNabb Street, Markham)

 

THIS AGREEMENT is made this 25th ay of January, 2005.

 

BETWEEN:

 

Inland Western Markham Limited Partnership

(the “Buyer”)

 

- and -

 

Inland Western Markham Corp.

(the “Seller”)

 

WHEREAS the Seller is the owner of the Assets and the parties have agreed upon
the purchase and sale of the Assets on the terms set out herein.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the covenants
and agreements contained herein, the parties agree as follows:

 

ARTICLE 1 - GENERAL CONTRACT PROVISIONS

 

1.1                               Defined Terms

 

Where used in this agreement, unless the context otherwise requires, the
following words and phrases shall have the meanings set forth below:

 

“Assets” are the Lease and the Property.

 

“Business Day” is every day except Saturday, Sunday and a statutory holiday.

 

“Closing Date” is the next Business Day after the later of the date of the
registration of the Mortgage and the advance of funds thereunder.

 

“Lease” is the lease of the Property between the Seller, as landlord, and AMEX
Canada Inc., as tenant.

 

“Mortgage” is the first mortgage to be registered on the Property in favour of
Bank of America, N.A. in the principal amount of $25,380,000 USD.

 

--------------------------------------------------------------------------------


 

“Note” is the form of promissory note attached as schedule 2.

 

“Permitted Encumbrances” are (a) the Lease, (b) the Mortgage, (c) the registered
restrictions and municipal agreements affecting the Property, provided such
restrictions and agreements have been fully complied with to the Closing Date
and do not prevent the existing uses of the Property, (d) easements for public
utilities supplying services to the Property, (e) the reservations in the
original grant from the Crown, and (f) minor title defects that do not
materially affect the value or existing uses of the Property.

 

“Property” is the land and the structures situate thereon described in
schedule 1.

 

“Purchase Price” is the sum of $42,000,000 USD.

 

1.2                               Interpretation

 

Grammatical variations of any terms defined herein shall have similar meanings.
Words importing the singular number shall include the plural and vice versa.
Words importing the masculine gender shall include the feminine and neuter
genders. The division of this agreement into separate sections, subsections and
clauses, and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation of this agreement.

 

1.3                               Binding Effect

 

This agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.

 

1.4                               Time

 

Time shall be of the essence of this agreement.

 

1.5                               Currency

 

All references to amounts of currency shall be deemed to refer to United States
dollars.

 

1.6                               Governing Law

 

This agreement is executed and delivered in the Province of Ontario and all
rights and obligations in connection therewith shall be construed in accordance
with the laws of the Province of Ontario and the laws of Canada applicable
therein.

 

1.7                               Further Assurances

 

The Seller shall at any time and from time to time after the Closing Date at the
Buyer’s Expense execute and deliver to the Buyer such further documents or other
assurances as the Buyer may reasonably require in order to effectively vest the
Assets in the Buyer or its nominee.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2 - PURCHASE AND SALE

 

2.1                               Agreement to Purchase

 

Subject to the terms and provisions hereof, the Seller shall sell the Assets to
the Buyer and the Buyer shall purchase the Assets from the Seller on the Closing
Date.

 

2.2                               Payment

 

The Purchase Price shall be paid on the Closing Date as follows:

 

(a)                                  as to $25,380,000 by the Buyer executing
and delivering the Note to the Seller; and

 

(b)                                the Buyer shall pay to the Seller, or as it
may direct in writing, the balance of the Purchase Price by setting off such
amount against the amount owed by the Seller to the Buyer pursuant to a loan
agreement dated as of the date hereof.

 

ARTICLE 3 – TITLE

 

3.1                              Conveyance

 

The Seller shall cause a Transfer/Deed of Land in standard Ontario form
conveying good and marketable title to the Property to be executed and delivered
to the Buyer on the Closing Date free and clear of all restrictions, charges,
liens, encroachments and encumbrances save and except for those Permitted
Encumbrances that are in good standing.

 

3.2                              Planning Act

 

This agreement shall be effective to create an interest in the Property only if
the subdivision control provisions of the Planning Act are complied with by the
Seller on or before the Closing Date. The Seller shall proceed diligently at its
own expense to obtain any necessary consent required for the conveyance of the
Property to the Buyer.

 

ARTICLE 4 - REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Seller represents, warrants and covenants (and acknowledges that Buyer is
relying upon such representations, warranties and covenants in connection with
the purchase by the Buyer of the Assets) that, as of the date hereof and from
and after the Closing Date:

 

4.1                            Incorporation

 

The Seller is duly incorporated and subsisting and is a resident of Canada for
purposes of the Income Tax Act (Canada) with all powers, licenses, permits and
rights which it requires to carry on its business.

 

3

--------------------------------------------------------------------------------


 

4.2                            Authority

 

The Seller has good right and full power and authority to execute and deliver
this agreement and all other documents and things to be executed, delivered and
done by it and to incur and carry out all obligations provided for herein. The
performance of the Seller’s obligations hereunder is not in conflict with, and
does not constitute a default under, any terms, provisions or conditions of its
charter, articles or by-laws.

 

4.3                               Mortgage

 

From and after the Closing Date, the Seller shall pay all amounts owing from
time to time under the Mortgage and shall perform all covenants so as to keep
the Mortgage in good standing at all times. The Seller acknowledges that the
Note contains provisions allowing the Buyer to set off amounts paid to the
holder of the Mortgage against amounts owing under the Note.

 

4.4                               Bulk Sales Act

 

The Seller shall indemnify the Buyer for all claims resulting from the Seller
not complying with the provisions of the Bulk Sales Act (Ontario).

 

4.5                               GST

 

The Seller is a GST registrant under the Excise Tax Act and such registration
will extend to and cover the business of the Buyer as the Seller is the general
partner of the Buyer.

 

ARTICLE 5 – CLOSING

 

5.1                           Closing Deliveries of Seller

 

On the Closing Date, the Seller shall execute and/ or deliver to Buyer or the
Buyer’s Solicitors:

 

(a)                                  the Transfer/Deed of Land for the Property;
and

 

(b)                                 an indemnity in relation to the covenant of
the Seller under section 4.3.

 

5.2                           Closing Deliveries of Buyer

 

On the Closing Date, the Buyer shall execute and/or deliver to Seller:

 

(a)                                  the Note; and

 

(b)                                 the sum due on closing pursuant to
section 2.2 hereof.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this agreement.

 

`

INLAND WESTERN MARKHAM LIMITED
PARTNERSHIP, by its general partner Inland
Western Markham Corp., a New Brunswick
corporation

 

 

 

 

 

by:

/s/ Debra A. Palmer

 

 

 

Debra A. Palmer

 

Its:

Assistant Secretary

 

 

 

 

 

INLAND WESTERN MARKHAM CORP., a
New Brunswick corporation

 

 

 

 

 

by:

/s/ Debra A. Palmer

 

 

 

Debra A. Palmer, Assistant Secretary

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Property Address:

101 McNabb Street, Markham, Ontario being PIN’s:

 

02990-0020 (LT)

 

02990-0068 (LT)

 

02990-0070 (LT)

 

02990-0071 (LT)

 

02990-0072 (LT)

 

02990-0076 (LT)

 

02990-0078 (LT)

 

6

--------------------------------------------------------------------------------


 

Article 3 – DEFAULT AND ACCELERATION

 

                The Debt shall without notice become immediately due and payable
at the option of Lender if any payment reuqired in this Note is not paid prior
to the tenth (10th) day following the date when due or if not paid on the
Maturity Date or on the happening of any other Event of Default.

 

Article 4 – PAYMENTS AFTER DEFAULT

 

                Upon the occurrence and during the continuance of an Event of
Default, interest on the outstanding principal balance of the Loan and, to the
extent permitted by law, overdue interest and other amounts due in respect of
the Loan and, to the extent permitted by law, overdue interest and other amounts
due in respect of the Loan shall accrue at a rate per annum equal to the lesser
of (a) the maximum rate permitted by applicable law, or (b) four percent (4%)
above the Note Rate (such rate, the "Default Rate").  Interest at the Default
Rate shall be computed from the occurrence of the Event of Default until the
earlier of (i) the actual receipt and collection of the Debt (or that portion
thereof that is then due) and (ii) the cure of such Event of Default.  To the
extent permitted by applicable law, interest at the Default Rate shall be added
to the Debt, shall itself accrue interest at the same rate as the Loan and shall
be secured by the Mortgage.  This Article shall not be construed as an agreement
or privilege to extend the date of the payment of the Debt, nor as a waiver of
any other right or remedy accruing to Lender by reason of the occurrence of any
Event of Default; the acceptance of any payment from Borrower shall not be
deemed to cure or constitute a waiver of any Event of Default; and Lender
retains its rights under this Note, the Loan Agreement and the other Loan
Documents to accelerate and to continue to demand payment of the Debt upon the
happening of and during the continuance any Event of Default, despite any
payment by Borrower to Lender.

 

Article 5 – PREPAYMENT

 

Except as otherwise expressly permitted by this Article 5, no voluntary
prepayments, whether in whole or in part, of the Loan or any other amount at any
time due and owing under this Note can be made by Borrower or any other Person
without the express written consent of Lender.

 

(a)            Voluntary Prepayment.  Borrower shall have no right to make, and
Lender shall have no obligation to accept, any voluntary prepayment, whether in
whole or in part, of any other amount under this Note at any time.

 

(b)           Involuntary Prepayment Involuntary Prepayment.  In the event of
any involuntary prepayment of any amount under this Note, whether in whole or in
part, in connection with or following Lender's acceleration of this Note or
otherwise, and whether the Mortgage is satisfied or released by foreclosure
(whether by power of sale or judicial proceeding), deed in lieu of foreclosure
or by any other means, including, without limitation, repayment of this Note by
Borrower or any other person pursuant to any statutory or common law right of
redemption, Borrower shall, in addition to any portion of the principal balance
prepaid (together with all interest accrued and unpaid thereon and, in the event
the prepayment is made on a date other than a Scheduled Payment Date, a sum
equal to the amount of interest which would have accrued under this Note on the
amount of such prepayment if such prepayment had occurred on the next Scheduled
Payment Date), pay to Lender a prepayment premium in an amount equal to Yield
Maintenance together with, an amount equal to one percent (1%) of the portion of
the Loan being prepaid.

 

9

--------------------------------------------------------------------------------


 

As used herein, “Yield Maintenance” means a prepayment premium in an amount
equal to the greater of equal to the greater of (i) 1% of the portion of the
amount being prepaid, and (ii) the present value as of the Prepayment
Calculation Date of a series of monthly payments over the remaining term of this
Note through and including the Optional Prepayment Date each equal to the amount
of interest which would be due on the portion being prepaid assuming a per annum
interest rate equal to the excess of the Note Rate over the Reinvestment Yield,
and discounted at the Reinvestment Yield. As used herein, “Reinvestment Yield”
means the yield calculated by the linear interpolation of the yields, as
reported in the Federal Reserve Statistical Release H.15-Selected Interest Rates
under the heading “U.S. government securities” and the sub-heading “Treasury
constant maturities” for the week ending prior to the Prepayment Calculation
Date, of the U.S. Treasury constant maturities with maturity dates (one longer
and one equal to or shorter) most nearly approximating the Optional Prepayment
Date, and converted to a monthly compounded nominal yield. In the event Release
H.15 is no longer published, Lender shall select a comparable publication to
determine the Reinvestment Yield. The “Prepayment Calculation Date” shall mean,
as applicable, the date on which (i) Lender applies any prepayment to the
reduction of the outstanding principal amount of this Note, (ii) Lender
accelerates the Loan, in the case of a prepayment resulting from acceleration,
or (iii) Lender applies funds held under any Reserve Account, in the case of a
prepayment resulting from such an application (other than in connection with
acceleration of the Loan).

 

(c)           Insurance Proceeds and Awards; Excess Interest. Notwithstanding
any other provision herein to the contrary, and provided no Default exists,
Borrower shall not be required to pay any prepayment premium in connection with
any prepayment to the Mortgagee by the Lender occurring solely as a result of
(i) the application of insurance proceeds or awards pursuant to the terms of the
loan documents between the Lender and the Mortgagee, or (ii) the application of
any interest in excess of the maximum rate permitted by applicable law to the
reduction of the Loan.

 

Article 6 – USURY SAVINGS

 

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the maximum nonusurious interest rate, if any, that at any time or
from time to time may be contracted for, taken, reserved, charged or received on
the indebtedness evidenced by this Note and as provided for herein, under the
laws of such state or states whose laws are held by any court of competent
jurisdiction to govern the interest rate provisions (such rate, the “Maximum
Legal Rate”). If, by the terms of this Note, Borrower is at any time required or
obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the Note Rate or the Default Rate, as the case
may be, shall be deemed to be immediately reduced to the Maximum Legal Rate and
all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

10

--------------------------------------------------------------------------------


 

Article 7 – LATE PAYMENT CHARGE

 

If any principal or interest payment is not paid by Borrower before the tenth
(10th) day after the date the same is due (or such greater period, if any,
required by applicable law), Borrower shall pay to Lender upon demand an amount
equal to the lesser of four percent (4%) of such unpaid sum or the maximum
amount permitted by applicable law in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment, provided however,
Borrower shall not be required to pay Lender a late charge in connection with
the final payment under the loan. Any such amount shall be secured by the
Mortgage and the other Loan Documents to the extent permitted by applicable law.

 

Article 8 – GOVERNING LAW

 

This Note shall in all respects be governed, construed, applied and enforced in
accordance with the laws of the Province of Ontario and any applicable federal
laws of Canada.

 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

 

INLAND WESTERN MARKHAM LIMITED
PARTNERSHIP, by its general partner Inland
Western Markham Corp., a New Brunswick
corporation

 

 

 

by:

 

 

 

 

Debra A. Palmer

 

Its:

Assistant Secretary

 

11

--------------------------------------------------------------------------------